Title: To George Washington from Brigadier General Charles Scott, 30 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] Sept. 30th 1778
          
          I this moment recd a Second letter from Capt. Leavensworth giving a more particular Acct From the persons who made their Escape from The Enemy. tho it amounts to but little more Than that, I sent Yesterday, I thought it my duty to Send it. the inclosd is his letter.
          
          
          
          Colo. Butler with three Hundred men and Majr Lee with his Corps has been very Near the enemys lines for two days past, I heard From them this morning. they inform me that the Enemy have not Stird out of their incampment Since they went down, the Colo. writes me that The partie that Surprized Colo. Baylor Returnd Yesterday. he has not been able to learn what they Did with any Degree of Certainty. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        